                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



 ALPHA CHI OMEGA FRATERNITY, INC.,
 et al.

                                PLAINTIFFS            Case No. 3:18-cv-2789-JGC
 v.

 COLLEGIATE CONNECTION LLC &
 CHERIE ROOD,

                                DEFENDANTS


                          ORDER GRANTING DEFAULT JUDGMENT

        This matter having come before the Court on the Motion for Default Judgment of

Plaintiffs, Alpha Chi Omega Fraternity, Inc. et al., and it appearing to the Court that the

Defendants, Cherie Rood and Collegiate Connection LLC have failed to answer or otherwise

defend against the Complaint in this action and the Court being otherwise sufficiently advised;

        It is hereby ordered and adjudged as follows:

        1.      Default Judgment is granted against the Defendants on Count One of the Complaint

on the issue of liability in relation to the claims of trademark infringement. The Court reserves for

later determination the issue of damages associated with said infringements;

        2.      Default judgment is granted against the Defendants on Count Two of the Complaint

in relation to the claims of trademark counterfeiting. The Plaintiffs, Alpha Chi Omega Fraternity,

Inc., Alpha Gamma Delta Fraternity, Alpha Kappa Psi Fraternity, Inc., Alpha Omicron Pi

Fraternity, Inc., Alpha Phi International Fraternity, Incorporated, Alpha Phi Omega aka Alpha Phi

Omega National Service Fraternity, Alpha Sigma Phi Fraternity, Inc., The Alpha Tau Omega



                                                 1
055330\000005\4844-4552-9251
Fraternity, Incorporated, Alpha Xi Delta Fraternity, Chi Omega Fraternity, The Delta Chi

Fraternity, Inc., Delta Delta Delta, Delta Gamma Fraternity, Delta Phi Epsilon, Inc., Delta Tau

Delta, Delta Zeta Sorority, Gamma Phi Beta Sorority, Inc., Kappa Delta Sorority, Inc., Kappa

Delta Rho, Inc., Kappa Kappa Gamma Fraternity, Kappa Sigma Fraternity, Lambda Chi Alpha

Fraternity Incorporated, Phi Delta Theta Fraternity, Phi Gamma Delta, Inc., Phi Kappa Psi, Phi

Kappa Tau Fraternity, Inc., Phi Sigma Rho National Sorority, Inc., Phi Sigma Sigma Inc., Pi Beta

Phi, The Pi Kappa Alpha International Fraternity, Inc., Pi Kappa Phi Fraternity, Sigma Alpha

Epsilon Fraternity, Sigma Chi Corporation, Sigma Kappa, Sigma Lambda Gamma National

Sorority, Sigma Nu Fraternity, Inc., Sigma Phi Epsilon Fraternity, Tau Kappa Epsilon Fraternity,

Theta Chi Fraternity, Inc., and Triangle, are each hereby separately awarded judgment against the

Defendants, jointly and severally, in separate amounts of $1,000 per Plaintiff;

       3.      Default Judgment is granted against the Defendants on Counts Three and Four of

the Complaint on the issue of liability in relation to the claims of federal and state unfair

competition. The Court reserves for later determination the issue of damages associated with said

unfair competition;

       4.      Default judgment is granted against the Defendants on Count Five of the Complaint

on the issue of liability in relation to the claims of breach of the license agreements. The Court

reserves for later determination the issue of damages associated said breaches. Additionally,

Plaintiffs are to be awarded Judgment for their reasonable attorneys’ fees incurred in relation to

this action. Within thirty (30) days, Plaintiffs shall submit a petition setting forth the amount of

fees Plaintiffs seek to recover;




                                                 2
       5.      Default judgment is granted against Defendants on Count Six of the Complaint.

The Plaintiffs are awarded Judgment against Defendants, jointly and severally, in the amount of

$22,136.99;

       6.      Defendants along with any of their directors, principals, officers, agents, servants,

employees, representatives, or other persons acting in concert or participation with them, are

hereby permanently enjoined from directly or indirectly producing, using, distributing, promoting,

or marketing, in any product line, any items containing a reproduction, copy, or colorable imitation

of any of the Greek letters, crests, coats of arms, seals, flags, badges, slogans, nick names, insignia,

marks or other indicia owned by any of the Plaintiff organizations herein, namely Alpha Chi

Omega Fraternity, Inc., Alpha Gamma Delta Fraternity, Alpha Kappa Psi Fraternity, Inc., Alpha

Omicron Pi Fraternity, Inc., Alpha Phi International Fraternity, Incorporated, Alpha Phi Omega

aka Alpha Phi Omega National Service Fraternity, Alpha Sigma Phi Fraternity, Inc., The Alpha

Tau Omega Fraternity, Incorporated, Alpha Xi Delta Fraternity, Chi Omega Fraternity, The Delta

Chi Fraternity, Inc., Delta Delta Delta, Delta Gamma Fraternity, Delta Phi Epsilon, Inc., Delta Tau

Delta, Delta Zeta Sorority, Gamma Phi Beta Sorority, Inc., Kappa Delta Sorority, Inc., Kappa

Delta Rho, Inc., Kappa Kappa Gamma Fraternity, Kappa Sigma Fraternity, Lambda Chi Alpha

Fraternity Incorporated, Phi Delta Theta Fraternity, Phi Gamma Delta, Inc., Phi Kappa Psi, Phi

Kappa Tau Fraternity, Inc., Phi Sigma Rho National Sorority, Inc., Phi Sigma Sigma Inc., Pi Beta

Phi, The Pi Kappa Alpha International Fraternity, Inc., Pi Kappa Phi Fraternity, Sigma Alpha

Epsilon Fraternity, Sigma Chi Corporation, Sigma Kappa, Sigma Lambda Gamma National

Sorority, Sigma Nu Fraternity, Inc., Sigma Phi Epsilon Fraternity, Tau Kappa Epsilon Fraternity,

Theta Chi Fraternity, Inc., and Triangle or any insignia confusingly similar therewith; and




                                                   3
       7.     This is a final order in relation to the dollar amount judgments awarded herein and

Execution may issue thereon.

                   30th day of ________________
       Dated this _____          September      2019.
                                                     /s/ James G. Carr
                                                   ____________________________________
                                                   U.S. DISTRICT JUDGE




                                               4
